Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
.Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference failed to disclose the amended limitations.  
Examiner respectfully disagrees. 
Herdrich discloses “receiving, by a network component management unit, performance assurance reference information including network requirement information of a network component (sent configuration inputs and performance feedback to the management and policy server, refer to par 0060)” and “obtaining by the network component management unit, performance assurance information of the network component, based on the performance assurance reference information (after the management server was able to make decision/after run the fine-grained tuning algorithm,  based on the provided configuration inputs received from the hardware/firmware agents, refer to par 0063, 0064, 0065 , the management and policy server obtained the optimized configuration setting, refer to par 0067 based on the received information from hardware/firmware agent, 0067, 0068 )”

Therefore, the arguments are not persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 11, 13-17, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification does not appear to have “obtaining steps” and “receiving steps” implementations in the same embodiment.  
Correction and clarification are required.   






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 11, 13-17, 21-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herdrich et al hereinafter Herdrich (US 20170094377).

Referring to Claim 1. Herdrich discloses a network component management method, receiving, by a network component management unit, performance assurance reference information including network requirement information of a network component (sent configuration inputs and performance feedback to the management and policy server, refer to par 0060);  “obtaining by the network component management unit, performance assurance information of the network component, based on the performance assurance reference information (after the management server was able to make decision/after run the fine-grained tuning algorithm,  based on the provided configuration inputs received from the hardware/firmware agents, refer to par 0063, 0064, 0065 , the management and policy server obtained the optimized configuration setting, refer to par 0067 based on the received information from hardware/firmware agent, 0067, 0068 )”;  wherein the performance assurance information comprises performance assurance enabling information (filter/reconfig, parameter configuration/enable or disable the configuration parameters refer to par 0063), and the performance assurance enabling information indicates enabling or disabling at least one performance function of the network component (filter/reconfig, parameter configuration/enable or disable the configuration parameters refer to par 0065), and managing, by the network component management unit, the network component based on the performance assurance information (apply the reconfiguration change, refer to par 0065, 0085). 

Referring to Claim 3.  Herdrich disclosed the method according to claim 11, Herdrich further discloses wherein the performance assurance reference information comprises at least one of the following: type information of the network component, tenant information corresponding to the network component, service type information corresponding to the network component (performance information, refer to par 0065).

Referring to Claim 4.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the managing, by the network component management unit, the network component based on the performance assurance information comprises: configuring, by the network component management unit, the performance assurance information in the network component or a managed object of the network component (reconfig the configuration, refer to par 0088).

Referring to Claim 5. Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the managing, by the network component management unit, the network component based on the performance assurance information comprises: determining, by the network component management unit, at least one to-be-optimized performance of the network component (refer to par 0087); determining, by the network component management unit, a first performance in the at least one to-be-optimized performance based on the performance assurance information (refer to par 0087, 0088); and optimizing, by the network component management unit, the first performance (refer to par 0088, 0087).

Referring to Claim 6.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the performance assurance information comprises the performance assurance enabling information, and the managing, by the network component management unit, the network component based on the performance assurance information comprises: when the performance assurance enabling information indicates enabling a first performance assurance function of the network component, enabling, by the network component management unit, the first performance assurance function; or when the performance assurance enabling information indicates disabling a second performance assurance function of the network component, disabling, by the network component management unit, the second performance assurance function (refer to par reconfig workload, 0016. 0085, 0071 and 0087 and 0088 enable/disable workload).

Referring to Claim 7.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein a performance of the network component comprises at least one of the following: a bandwidth corresponding to the network component, a latency corresponding to the network component, a throughput corresponding to the network component, a coverage corresponding to the network component, a capacity corresponding to the network component, or a service success rate corresponding to the network component (bandwidth and latency, refer to par 0087, 0088).

Claims 11. 13-17, 21-26 are rejected under similar rationales as claims 1, 3-7




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN C TANG/Primary Examiner, Art Unit 2447